PER CURIAM.
Appellant seeks review of the trial court’s order denying her rule 3.800(a) motion to correct illegal sentence. We find merit in appellant’s contentions. Accordingly, we reverse and remand with directions to vacate that portion of appellant’s five-year term of community control which exceeds two years. See § 948.001, Fla.Stat. (1987); § 948.03(2)(b), Fla.Stat. (1987); Yourn v. State, 579 So.2d 309 (Fla. 2d DCA 1991); Crawford v. State, 567 So.2d 428 (Fla.1990).
DOWNEY, LETTS and GUNTHER, JJ., concur.